Title: From Thomas Jefferson to Martha Jefferson Randolph, 24 June 1805
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest Martha 
                     
                     Washington June 24. 05.
                  
                  I last night recieved a letter from mr Taylor of Baltimore informing me he had sent by the stage to this place the trunk of articles ordered by mr Kelly. I sent this morning to the Stage office; the trunk was arrived, & goes on this evening to Fredericksburg, where I shall desire mr Benson to forward it by the first stage to Milton. I had paiment made here for transportation as far as Fredericksbg that no delay might happen on that account. further could not be paid here, on account of it’s being a different concern with which the stage-company here is unconnected. I hope you will get the trunk by the first stage. I have had here a considerable time ½ doz. pr. of shoes for Virginia & ½ doz. pr. for Anne, but am afraid to trust so small a parcel by the stage without a guardian. perhaps it will not come on till I go myself which will be this day three weeks. I take for granted that Virginia’s marriage is to take place at Monticello, as we have so much more room there for our friends, & conveniencies of other kinds also. I will accomodate my trip to Bedford to the matrimonial arrangements. we have just heard from Capt. Lewis, who wintered 1600. miles up the Missouri; all well. 45. chiefs of 6. different nations from that quarter are forwarded by him to St. Louis on their way to this place. our agent at St. Louis will endeavor to prevail on them to stay there till autumn & then come on. should they insist on coming immediately they will arrive in July, & may derange my departure. I am glad to find the family has got so easily thro’ the mumps, & hope you will discover that you have had them, as I think you had when very young. my love to every body; to yourself unceasing affection, Greet mr Randolph also affectionately for me.
                  
                     Th: Jefferson 
                     
                  
               